Title: Abigail Adams to John Adams, 31 May 1789
From: Adams, Abigail
To: Adams, John


        
          Sunday May 31. 1789
          my dearest Friend
        
        I received yesterday your Letter of May the 24th and shall begin tomorrow to get such things in readiness as will enable us to keep House. I feel a reluctance at striping this wholy at present, because I am well persuaded that we shall in some future period if our lives are prolonged return to it, and even supposing a summer recess, we might wish to come & spend a few months here. an other reason is, that I do not wish to bring all our own furniture, because congress are not, or do not possess sufficient stability to be sure of continuing long in any one state,— I am fully satisfied with the House you have taken & glad that it is a little removed from the city. the advantages will overbalance the inconvenience I doubt not. I suppose Barnard has arrived before this. would it not be best to let him know that he will have a full freight ready, returns as soon as he will, and that I must look out for some other vessel if he delay’s, tho I have not the least prospect of getting one, for mr Tufts’s is yet at Newyork Barnard’s is calculated for the Buisness, & I could get a small vessel to come here to mr Blacks & take in my things & carry them along side of Barnard, which will be less expence, & damage than carting them to Boston. in the mean time I will get the Dr to look out, & see if any other vessel can be hired for the purpose provided Barnard should delay at Newyork. this you can advise me of by the next post. with the greatest expedition I do not think I can get them ready under a week— I must leave Brisler to come by water with them, if you think it best for me to come before my furniture is ship’d, but I do not see what advantage I can be of, to you situated as you are. an additional incunberence to mr Jays family would be still more indelicet than imposing the vice Pressident upon him for several months, and rendering his situation so delicate that he could neither leave him with decency, or stay with decorum, and to be at Jamaica I could do no more than if I was at Braintree to assist in any thing the Trunks which I sent contain Bed & table Linnen some Cloths & the cases contain carpets. I will however be directed wholy by your wishes & come next week if you think it best, and you have any place to put me. you must be sensible from the tenor of Your Letters that I have not known hitherto what to do, any more than you have from your situation, What to direct. you will be as patient as possible & rest assured that I will do my utmost with the means I have, to expidite every thing. as to insurence there will be no occasion for it by Barnard who is so well acquainted with the coast, & at this season of the Year
        The Pressident & Lady dinned with me yesterday. he has got permission for Charles’s absence— Polly Tailor would cry a week if I did not bring her, for a House maid I know not where I could get her equal. Elijahs mother thinks it is too far for her son to go, but if they consent mr Brisler can take him on Board Barnard when he comes, but I shall not press it. Poor daniel has been sick with a soar which gatherd in his Throat & which nearly proved fatal to him. he expected from you some gratuity for himself, oweing to the multiplicity of cares which on all sides surrounded you, at that time, it was omitted. as it was Customary & daniels expectations were dissapointed, he mentiond it to one or two persons, amongst whom woodard was one, who having just returnd from Newyork, clapt his hands into his pocket & taking out two crowns, gave them to him, telling him that you was so much engaged at the time, that it had slipt your mind but that he saw you at Newyork & that he had brought them for him. this came to my knowledge by the way of mr Wibird who insisted upon letting me know it. I immediatly repaid mr woodard & thank’d him for his kindness—
        your Brother I believe will take care of the place when I leave it. the leave for Breaking up the Hill came too late for this season, the weather is remarkably cold & Backward, the pastures bare & vegetation very slow there is a fine blow upon the place, & if the frost last week which killd Beans, has not injured the Blossom, we shall have a large crop of fruit. I had yesterday a fine plate of fair Russets upon the table, sound as when they were taken from the Trees my Garden looks charmingly, but it wants warmth— I have got some Large asparagrass Beds made, & my little grass plots before the door, pay well for the manure which I had put on in short I regreet leaving it. your Mother is well as usual. her Eyes are very troublesome to her. you will let me hear from you by the next post. I hope to be able to relieve you soon from [all?] domestick, cares & anxieties. at least my best endeavours sh[all] not be wanting. I know you want your own Bed & pillows, your Hot coffe & your full portion of kian where habit has become Natural. how many of these little matters, make up a large portion of our happiness & content, and the more of publick cares & perplexities that you are surrounded with, the more necessary these alleviations our blessings are sometimes enhanced to us, by feeling the want of them. as one of that Number it is my highest ambition to be estimated, & shall be my constant endeavour to / prove in all situations & circumstances / affectionatly yours
        A Adams
      